--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MARINE DRIVE MOBILE CORP.
 
STOCK OPTION GRANT NOTICE
 
Marine Drive Mobile Corp., a Nevada corporation (the “Company”), hereby grants
to Optionee (as defined below) an option to purchase the number of shares of the
Company's common stock set forth below (the “Option”). The Option is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. The option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement, which is attached hereto as Attachment I (the “Stock Option
Agreement”) and incorporated herein in its entirety.
 
Optionee:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price Per Share:
 
Total Exercise Price:
 
Expiration Date:
 



VESTING SCHEDULE:  The Option shall vest with respect to 1/8th of the total
number of shares subject to the Option upon the twelve month anniversary of the
Vesting Commencement Date, and with respect to 1/7th of the remaining shares
subject to the Option, when Optionee completes each additional three month
period of continuous Service (as defined below) thereafter, such that all of the
shares subject to the Option shall completely vest 33 months from the Vesting
Commencement Date (as set forth above).
 
The Option will vest subject to Optionee’s continuous service as either an
employee of, a non-employee director of, or active consultant providing services
to the Company or otherwise being under contract with the Company or any of its
subsidiaries (“Service”).  Should Optionee’s Service be terminated for any
reason, only the vested portion of the Option allotted to Optionee as of the
termination date as per the vesting schedule will be considered vested, and any
remaining unvested portion of the Option shall be terminated without
consideration.
 
PAYMENT:   Payment of the exercise price may be made in cash, in check, by the
cancellation of indebtedness for services rendered or by any other method
provided in the Stock Option Agreement.
 
 
1

--------------------------------------------------------------------------------

 
ADDITIONAL TERMS/ACKNOWLEDGEMENTS: The undersigned Optionee acknowledges receipt
of, and understands and agrees to, this Stock Option Grant Notice and the Stock
Option Agreement. Optionee further acknowledges that as of the Date of Grant,
this Stock Option Grant Notice and the Stock Option Agreement set forth the
entire understanding between Optionee and the Company regarding the acquisition
of stock in the Company and supersede all prior oral and written agreements on
that subject.




Marine Drive Mobile Corp.
By:
   
        Name:
        Title:
 
Name:
Date:              __________, 20__
 
Date:  __________, 20__



ATTACHMENT I:        Stock Option Agreement
ATTACHMENT II:       Notice of Exercise



 
2

--------------------------------------------------------------------------------

 

ATTACHMENT I

 
MARINE DRIVE MOBILE CORP.
 
STOCK OPTION AGREEMENT
 
Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Stock
Option  Agreement (this "Agreement"), Marine Drive Mobile Corp., a Nevada
corporation (the "Company"), has granted you an option to purchase the number of
shares of the Company's common stock ("Common Stock") indicated in your Grant
Notice at the exercise price indicated in your Grant Notice.
 
Your option is not intended to qualify as an "incentive stock option" within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code").
 
The details of your option are as follows:
 
1. VESTING.  Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice.
 
2. NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common Stock
subject to your option and your exercise price per share are set forth in your
Grant Notice and may be adjusted from time to time for capitalization
adjustments, as provided in Section 9 below.  Prior to the expiration date of
your option, your option may be exercised in whole or in part.
 
3. METHOD OF PAYMENT.  Payment of the exercise price is due in full upon
exercise of your option. You may elect to make payment of the exercise price in
cash or by check or through the cancellation of indebtedness for services
rendered to the Company, or pursuant to one of the following methods:
 
(a) Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.
 
(b) By delivery of already-owned shares of Common Stock either that you have
held for the period required to avoid a charge to the Company's reported
earnings (generally six months) or that you did not acquire, directly or
indirectly from the Company, that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at fair market value on
the date of exercise. “Delivery” for these purposes, in the sole discretion of
the Company at the time you exercise your option, shall include delivery to the
Company of your attestation of ownership of such shares of Common Stock in a
form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company's stock.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) By cashless exercise where you will receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula:
 
Net Number = (A x B) - (A x C)
         B
 
For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this option is then being
exercised.
 
B = the closing sale price of Common Stock on the trading day immediately
preceding the date of the Notice of Exercise.
 
C = the exercise price then in effect for the option at the time of such
exercise.
 
4. WHOLE SHARES.  You may exercise your option only for whole shares of Common
Stock.
 
5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act of
1933, as amended (the "Securities Act"), or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your option must also comply with other applicable laws and
regulations governing your option, and you may not exercise your option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
 
6. TERM.  You may not exercise your option before the commencement or after the
expiration of its term.  The term of your option commences on the Date of Grant
(as specified in your Grant Notice) and expires upon the earlier of:
 
(a) the Expiration Date (as indicated in your Grant Notice);
 
(b) thirty (30) days after the termination of your Service (as defined in your
Grant Notice) for any reason except death; or
 
(c) eighteen (18) months after the date of your death if you die while in
Service with the Company.
 
7. EXERCISE.
 
(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in the form delivered along with your Grant
Notice) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.
 
 
2

--------------------------------------------------------------------------------

 
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option; (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise; or (3) the disposition of shares of Common
Stock acquired upon such exercise.
 
8. TRANSFERABILITY.  Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option,
subject to the terms and conditions otherwise applicable to the exercise of your
option, the issuance of Common Stock pursuant to such exercise and the
subsequent transfer of such Common Stock.
 
9. CAPITALIZATION ADJUSTMENTS.  If any change is made in the Common Stock
subject to your option without the receipt of consideration by the Company
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), your option will be appropriately adjusted in the
class(es) and number of shares and price per share of stock subject thereto.
Such adjustments shall be made by the Board of Directors of the Company (the
"Board"), determination of which shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.)
 
10. CORPORATE TRANSACTION.  In the event of a Corporate Transaction (as defined
below), then to the extent not prohibited by applicable law, your option shall
be subject to the agreement of merger, consolidation or sale in the Corporate
Transaction.  Such agreement may provide for one or more of the following:
(i) the assumption of your option by the surviving corporation or its parent;
(ii) the substitution by the surviving corporation or its parent of a similar
option for your option (including an option to acquire the same consideration
paid to the stockholders in the transaction that results in a Corporate
Transaction); or (iii) settlement of the intrinsic value of your option (whether
or not then exercisable) in cash or cash equivalents or equity followed by the
cancellation of your option; in each case without your consent.  In the event
any surviving or acquiring corporation does not assume your option or substitute
a similar option for your option, or the agreement in the Corporate Transaction
does not provide for settlement or other disposition of your option, then your
option shall terminate if not exercised prior to the Corporate Transaction.
 
For purposes of this Agreement, a "Corporate Transaction" shall be deemed to
have occurred upon the effectiveness of (i) a dissolution, liquidation, or sale
of all or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation; or (iii) a
sale of all of substantially all of the Company’s assets.
 
11. OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any employment obligation with the Company or an affiliate on either
your part or the Company’s part. In addition, nothing in your option shall
obligate the Company or an affiliate, their respective stockholders, boards of
directors, officers or employees to continue any relationship that you might
have or previously have had as a director or consultant for the Company or an
affiliate.

 
3

--------------------------------------------------------------------------------

 
 
12. STOCKHOLDER RIGHTS.  You shall not be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares of Common Stock
subject to your option unless and until you have satisfied all requirements for
exercise of your option pursuant to its terms.
 
13. WITHHOLDING OBLIGATIONS.
 
(a) At the time you exercise your option, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision for
(including by means of a "cashless exercise" pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board to the extent
permitted by the Company), any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or an affiliate of
the Company, if any, which arise in connection with your option.
 
(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a fair market value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law.  If the date of determination of any tax withholding obligation
is deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.
 
Notwithstanding the filing of such election, shares of Common Stock shall be
withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
 
Notwithstanding the foregoing, the Company shall not be authorized to withhold
shares of Common Stock in excess of the minimum statutory withholding
requirements for federal and state tax purposes, including payroll taxes.
 
(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any affiliate, if any, are satisfied.  Accordingly, you may
not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein.
 
 
4

--------------------------------------------------------------------------------

 

14. NOTICES.  Any notices provided for in your option shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.
 
15. CHOICE OF LAW.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Nevada, as such laws are applied to
contracts entered into and performed in such state.
 
16. GOVERNING AUTHORITY.  Your option is subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted by the Company. This authority shall be exercised by the Board, or by a
committee of one or more members of the Board in the event that the Board
delegates its authority to a committee. The Board, in the exercise of this
authority, may correct any defect, omission or inconsistency in this Agreement
in a manner and to the extent the Board shall deem necessary or desirable to
make your option fully effective. References to the Board also include any
committee appointed by the Board to administer and interpret this Agreement. Any
interpretations, amendments, rules and  regulations promulgated by the Board
shall be final and binding upon the Company and its successors in interest as
well as you and your heirs, assigns, and other successors in interest.
 
17. AMENDMENT OF OPTION.  The Board at any time, and from time to time, may
amend the terms of your option; PROVIDED, HOWEVER, that the rights under your
option shall not be impaired by any such amendment unless (i) the Company
requests your consent and (ii) you consent in writing.
 

 
5

--------------------------------------------------------------------------------

 

ATTACHMENT II
 
NOTICE OF EXERCISE
 
Marine Drive Mobile Corp.
1278 Indiana St., Suite #301
San Francisco, California
94107                                                                                                     Date
of Exercise: _______________


Ladies and Gentlemen:
 
This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
 
Type of option (check one):
Incentive  ¨
Nonstatutory  ý
Stock option dated:
_______, 20__
 
Number of shares as to which option is exercised:
_______________
 
Certificates to be issued in name of:
_______________
 
Total exercise price:
$______________
 
Cash payment delivered herewith:
$______________
 



 
By this exercise, I agree to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.
 
Very truly yours,
 



 
1

--------------------------------------------------------------------------------

 
